United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                        June 9, 2005

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 04-50441
                             Summary Calendar



                       UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                  versus

                    ELIZABETH LOPEZ; FELIX VARGAS,

                                                  Defendants-Appellants.



           Appeals from the United States District Court
                 for the Western District of Texas
                     USDC No. 2:03-CR-86-1-AML


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

           Elizabeth Lopez and Felix Vargas appeal their convictions

for possession of five or more kilograms of cocaine with intent to

distribute and importation of five or more kilograms of cocaine

into the United States.       Lopez and Vargas were arrested after a

checkpoint inspection uncovered 8.81 kilograms of cocaine hidden in

the van in which Lopez and Vargas were traveling.         Finding no error

as to either defendant, we AFFIRM.




     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
            Lopez   contends     that       the   testimony   of   Jacky   Gomez

concerning conversations that he had with Vargas during which

Vargas admitted facts surrounding the offense violated her Sixth

Amendment right to confront witnesses pursuant to Bruton v. United

States, 391 U.S. 123 (1968).            As Lopez did not object to the

admission of the allegedly improper testimony, review is for plain

error.   See United States v. Cartwright, 6 F.3d 294, 300 (5th Cir.

1993).   The statements made by Gomez did not facially implicate

Lopez. Thus, Bruton is inapplicable. See United States v. Walker,

148 F.3d 518, 522 (5th Cir. 1998).

            Moreover, there was significant evidence from which the

jury could infer that Lopez was an active participant in the

operation, including her admitted use of false addresses to obtain

a Georgia driver’s license and to register and insure two different

vehicles,   which   she   then    drove      from   Georgia   to   Mexico;   her

implausible explanation regarding the circumstances of both trips

to Mexico; the inconsistent statements she gave to agents at Eagle

Pass; her demeanor during the inspection; and the large quantity of

drugs found in the van.        See, e.g., United States v. Villarreal,

324 F.3d 319, 325 (5th Cir. 2003).                  Given the ample evidence

supporting the verdict, any Bruton violation would have been at

most harmless error.      See United States v. Nutall, 180 F.3d 182,

188 (5th Cir. 1999).

            Vargas argues first that the district court violated his

Sixth Amendment right of confrontation by not allowing him to ask

                                        2
Gomez what his attorney told him he could expect his punishment to

be without an agreement to cooperate.             We review the district

court’s    limits   on   cross-examination      for   abuse   of   discretion.

United States v. Restivo, 8 F.3d 274, 278 (5th Cir. 1993).                Vargas

was able to elicit from Gomez that he had entered into a plea

agreement with the Government and that, under the agreement, he

could receive a reduced sentence in exchange for testifying.                 The

jury heard ample testimony to allow it to infer that Gomez was

biased.    Accordingly, there was no Sixth Amendment violation or

abuse of discretion.       See id.

            Finally,     Vargas   complains   that    the   district    court’s

deliberate    ignorance    instruction    was    improper     because   it   was

appropriate only as to Lopez but did not exclude the possibility

that the jury would apply it to him.          The parties dispute whether

Vargas preserved this objection.          However, even under a harmless

error standard, Vargas’s claim is without merit.

            The district court’s charge was a correct statement of

the law.   See United States v. Reissig, 186 F.3d 617, 619 (5th Cir.

1999).    Further, there was substantial evidence of Vargas’s actual

knowledge, including the testimony of Gomez as well as the evidence

of Vargas’s demeanor and actions during the inspection.                 Even if

the charge was incorrect, any error was harmless.                  See United

States v. Mendoz-Mendina, 346 F.3d 121, 134-35 (5th Cir. 2003).




                                      3
          For the foregoing reasons, the judgment of the district

court is AFFIRMED.




                                4